 

Santander Bank, NLA.
P.O. Box S03 10
lndianspotis, IN 46250-

rTP EE Teter leer Pt leet
MATTHEN J VANDERBOOP

E847 OLD SOUTH RD
ROUTNNAH MA 02535-1520

Date of Notice: February 11, 20/4

Loan #;

AEA
 

 

* This isan important notice concerning your right to live in your home. Have it translated atonce,

s Esta carts explica sus derechos legales para permanecer en su propiedad de yivienda, Por-fayvor
traduzca esta notificacion inmediatamente. : .

e Este é im aviso importante em relagéo.ao seu derelio de morar na sua residéneia. Por favor, tem
tradizido imediatamente.

« C*est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
imm édiatement.

© RUBE Aang

  
 

ETE aE, BEE TRNAS

 

 

RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN
DateFebruary 11, 2014

Matthew TVanderhoop ~  &B y Certified and First Class Mail
17 Old South Rd
Aguinnah, MA 02535

RE: [7 Old South Rd Aquinnah, MA 02535; loan 6540 with Santander Bank, N.A.; Pariners
Mortgage, Inc., Sovereign Bank

To Matthew J Vanderhoop:

We are contacting you because Our récords indicate that you are eligible to request a inodifieation of
your mortgage with Santander Bank, N.A. If you want to request a loan modification or other foreclosure
alternative option, you must complete and return the enclosed Mortgage Modification Options form
along with any supporting information no later than March 13,2014, The Mongage Modification
Options form and any supporting doctiments.must be returned b y certified mail or similar service to

Santander Bank, N.A. We will respond:to your request within 30 days of its receipt.

Please be aware this notice of Right to Request a Modified Mortaage Loan is different from the Right to
Cure Your Morigage Default notice that you may have already téceived. The enclosed Mortgage
Modification Options jorm provides you with four choices. These choices.impact the options under the
Right to Cure notice and should be carefully considered, I-you do not want t6 requesi a loan
modification, you must still return the enclosed Mortgage Modification Options form, Please keep a
copy of everything you send to us and keep proof of mailing’the materials to us,

If you do not return the-enclosed Mortgage Modification Options form by March 13, 2014 your

right to cure your martgage default will be reduced from 156 days to 90 days.and your right to
eure period would end on May 12, 2014.

-S5e MA - 35.8 Righttg Mowitie 10722073

AMT

|

Uni

EET TT
 

      

: ry ou -_ questions, ‘plewse etic ‘Sailer Bank, Ny A. at | 888. 656- si01 OR Santa sales Bank, N. A,
TERESA DEJESUS, SINGLE POINT OF CONTACT, MAILCODE 10-421-MC3, 450 PENN STREET,
READING, PA 19602. Lf you would like assistance from the Attorney General’: 5 Off ice, YOu may contact

> the HomeCorps hotline at 617-873-53 33 40 speak witha loan modifies tion sepia ist who & calassist you. . | °

oh We Sugeest tya mention r this notic when bye! call. SEE, : iat ig ° ue

 

       

     
   

 

     

Sister Fisher :
me Vice President

 

 

 

wh, ‘Enelosed with Sikes notice; — may nip additional important disclosures related to app cable laws geo
‘ And requireme nts that you should carefully review, Ot i

 

“, Baelosures: ae Sot lee nF EI
oe “Mortgage Niouiealion Cptihins ol sg, i ya
* Request for Modification Assistance e form Or Santander Bank, NAS 5 current loan
- “modification application hee REE RAE akg g twill 2
e Required Dacuhn nenis STOP Loan  Modifaton Applicaton a ‘ee

     

 
 

 
 
  

RR TGS MOPIEICATION pa
Y ‘ou must return this form in the enclosed envelope ve by Moreh | h, 3, 20) 4,

4 Matthew J Veitedioep -

17 Old South Rd

   

~o-Aguinnab, Nu oe 35

“4 ‘ RE: a7 Ord South Ra 4 Aqiininah, | MA. 02533; Joan. 6340 Ww vith Santander Bank, N AL : Partners

7 Mortgage, Inc., Sovereign. Bank

- To} Matthew, FVanderhoop::

 

-. Wou must cheek one of the following boxe 3 tonality §

i nder Bank, N A. at ‘how y you would like to

 

 

proceed. we

G j would. [ike to request a loan cniitinatan | have e attached a comple ete st tafement of my income
- and list Of assets, total debts and obligations as Tequeste d by the ereditor in the form(s) which

accompanied the Right to Request a Morgage Loan Modification notice. I ma intain my right to a

150 day t period, io cure my Mortgage default,

 

Ea s

ee I maintain my. a igbt to a jae day period to to cure my. morgage sae

HB do fOr: want to request a faa modification or any foreclosure alternative. I maintain my right to |

“ a 180 lay panes to cure pamy mortgage. cee

“da Hy want to waive my right te cure the default on my mortgage. oan 3 anid proces edt to force: slosure !
“understand that-oy choosing this option] waive my right te any cure period.

OIF You DO NOT RETURN SHE ENCL Ost D MORT GAGE © MODIFICATION OPT ONS

Me FORM BY MARCH 13, 2014 YOUR RIGHT TO CURE YOUR MORT GAGE DE BeULT se
WILL BE REDUCED FROM 150 DAYS TO 96 DAYS AND ® ‘OUR RIG IT 2 0 CURE, |
i P W OULD END ON MAY 12 2 014. ,

   

 

 

- Borrower Name . 23 fee re

 

- Dae

 

Borrower Telephone Numbe

  

S34 44d 35 Sat RE whit bi

 

 

4 would like to re aquest a 2 different foreclosure alternative such a as a short t sale or deed-in. lieu of |

 

HORTA)

 

 
REQUIRED DOCUME ENTS FOR LOAN MODIFICATION APPLIC: A TION

 

 

-] .AU Borrowers |

For people who carn a wi

Ege

bi including Schedule E, if f applic cable... ah

rq

“if required by the

Provide ¢ copy OF mast recent federal edie

‘statements : i Be

Provide -proof of expenses and smaonthty
obligations “1
Provide < copy | of utility | “bill. shovwi ing

    

of bad income

 

Provide signed “tnt nal Reviniie Service
Form “AS06-T | (ndividual “Tax > Return
‘Trans script Form) or Internal Revenue Servi Ice.
Form AS06T-EZ: (' hort Form for Individual
Tax Return T: . seripv) , :

   

tax return, returns, with. all’ schedules

 

Provide copy of 2 2 most recent bank |

 

homeowner na me and property z address
Provide ccopy of credit card . statements
showing paymients due on all balances aoe
Provide ‘copy of mortgage statements for
other t Mortgages on the property, if applicable
Provide a copy Of most recent pay “stubs
reflecting at least. 30 days. of year-in- date
income of borrower or ¢o-borrower

 

 

 

For people who are self-employed _

Provide a copy of the most recent signed ¢ and |
dated quarterly or year-to- date profit and Joss.
Statement ae Mia

 

 

support,
payments

For people avko receive alimony, child
or separation maintenance

ie fin Hay

   
 
  
  
 

Provide ‘documentation of alimony, child
support, and/or separation “maintenance

paymen

 

    

£ child support or r separ ation

 

bi,

see) ing vour mortgage dé

 

 

For people who receive income trom other .

"sources

  

 

 

Provide docuimentati Hon of tips, commissions, :
bonuses,

~ bei nefits, .
: ae assistance: vandie

: agn eement

—§

hoosing allowance or overting;.

    

of - “ungniploy m ent |
inet social security Ancome,
pension, public

   

ines rie a

         
 
     

“including “copy

 

 

 

P igh fe Modif 1G Nee dF |

 

 
he make time

| B88 sistance.

 

 

“Dear Bom owe ar @:

7 bis jerk ism response ti G vour recent soquity regarding the possibility of financi al

2 assistance.

 

We! Are Here t to Help Voi

 

 

iti is -a6itical that you “work with us ona resolution for any issues ‘that affect your ability to
ly mortgage payments, Ww. bether your challenges are temporary or long term,

  
  

‘The sooner You respond, the more etl we can determine whether a qualify for

 

 

‘ Options May Be Available ; cease, koe

~The right option for you. depends on your individual circumstances, IF you provide all.

: required information and documeniation about your situation, we can determine it “you
quality for. temporary. or long-tenn relief, including solutions that may allow you to stay ii
your home (refinance, repayme “il, forbearance, loan modification) ) or leave your home while
’ ing foreclosure (short sale. oF deed- in-liew of for eclosure). :

 

 

For me ore e det alls, please see the aftachimeni on Avoiding F oreclosure,

Send Us the Information We Need to Help Yo ou
. Requesting help is the first step, Start by providing information and documentation to ‘help
us understand the challenges you are facing, To do this, follow the detailed instructions on.
the atiached Homeowner C} «e cklist to complete and submit your Bow ower Response |
Package tous. wo 4
Once we have recelved and evaluated your infos nnation,. We will ¢ net you rey parding your
options ; and next SEEPS. :

‘Learn Me Lore and Act Now Pm

For more information, please see the Fre equently Asked Questioas and other information
| provided with this

“B88 - b56- S101.

‘Remember,’ VOR, ey to. take action by completing an returnin ng ney entire Bore rower ver "
; contact our Single Point

7 Response Package wv iuhin 36 days.

  

 

: Sing rely,”

 

* Sing le Pot of C ontact Team :
; "Santander Bank N Be

 
   

  

   

 

S

"7-508 A,

é

gt
open
te

:OV Soli cation tinan Requs Harn ray, 10.5

letter. Ifyou need as RSSISIAOE, contact our Single Point af Contact Team at

 

snot temeriy beat

‘TO RECEIVE HELP With e
YOUR MORTGAGE, YOU
MUST ACT WITHIN 30
tog” :DAYS!. a

 

     

ke Hardshie'b bocientEtOR:
"(described on Borrower - 4
“Assistane Form) | a

    
 
 

 

 

 

 

if you need assistance,

 

of Contact Team ath
= 888-656-8101 ; B

      

   

 

April 2012
 

 

 

 

ay
q
TT

a mortgage (not

   

   

Allinco: ne, expenses, and assets for ach borrower. _ eee git Op Bee ef
An explanation of financial hardship that makes it difficulrto pay “the morigage ea LD
Your acknowle dement and agre vemtent tha af all information that you p provide i Is true and aecurate

  

 

   

o

 

  
  

  
 
 

 

 

xu 1 borrower, plea o8
dividual Tax Return T ransctipi)

Borrowers whe filed their fax ret ucns jointly may send in one IRS | Form 45067 BZ siyne od ane dated by
» oth joint ae. ait gee é .

mi ASO6T SE AShotT Form Request for

   

 
  
 
 
 

  

 

Sepa

Oo

 
 

Wil bea:
Follow't the. instruction nS sel Toth on the Borr aie Rape Form (attached)

   

  

 

  
    

   

: r separ ‘ iaintenance income n need not be
do-not choose to have it coasidered for repaying this loan). pas

 

I
C

documentation is the same.as the income documentation Tequired fora boirowe , sec Pare 2 of
Borrow er i eg hae meee

 

Follow the instructions set forth on the Borrower Assistance Form (attached)
You may also disclose any income from ¢ household member who is not on the promissory note

“borrower, such as a relative, spouse, domestic partner, or fiancé who occupies the property as a
primary residence. Ifyou elect to disclose and rely upon this income ta qualify, the required income

e (non - :

   

 

 
 
 

 

 

IMPOR RTANT REMINDE RS: Py Res
2 IF you cannot provide the.documentat don within the tim
specified

  

 

   

  
 
 
  
    
  

 

have any

: Please mail al I docum:

 

stance Pot for peeibe de ela ils on income adeouenat 0

 

 

   

 

.Gfincome hol .-
on Page 2 of the Borrower Assis uired ee

questions, please contact eur

 

       
   
 
  

 

 

 

‘Keep a copy of all documents and proof i mail
hardship

locuments. sepies® are accept bl

 

 

 

   

 

 
 

Mortgage Programs Are Available to Help

There are a variety of programs available to help you resolve your delinquency and keep your home. You may be
eligible to refinance or. woulhy your mortgage to make your payments and terms more manageable, for inst ance,
lowering your monthly payment to make it more affordable. Or, if you have missed a few ‘payments, you may

  

qualify fora temporary (or permanent) solution to hel Ip you get Your finaneés back on track, Depenil gon your
circumstances, staying in your home may not be possible. However, a short sale or deed-in-lien of foreclosure may
be.a better choice than foreclosure —see the table below for more information:

     
       
   

 

 

 

     

  

 

 

 

 

    

 

 

   

 

  

 

 

 

 

 

 

Refinance Receive a new loan with lowerinierest rate or j
/ ; _ + other fay -_
Reinstatement | Pay the tote! amount you owe, in.a lump sum Allows you-to avoid foreclosure by brin: zing 2 your
' paymentand by a-specific date. This may mortgage current if vou can show you havetunds |
- follow a Jovbearance plain as described below’ that ivill become available ata sp dace in sass
i the future =e
Repayment Pay back your past-due pay ‘ments topether with » Allows vou time to catch up on iate payments —=
FPian* F your regular paymentsover an exteaded period i without having to come up with a limp sum SS
E ; of time : 4
: Forbearance Make reduced mortgage payments ore Have time to improve-vour Hinanelal, situation =
: Plant morigaze payments lor-a specific period of 7 and eel back on vour feel =
time i =
Modification Reveive modified terms of your mortgage to Permanently modifies your mortgaze so that your —
make it mare allorduble or manageable payments or terms are more manapeable as a ' ==
} permanent solution to a long-term orpermanem |
. oo Phardship i
Short Sale Sell your home and pay offa portion of your — | Allows you io transition. out of your home
| mortgage balance when you owe more on the} without going through foreclosure. In some cases
‘home than itis worth i relocation assistance may be available
|
i

: Deed-in-Licu of | Transter the ownership of your property to us

oreciosure

    

assisia
hen there are no other i on ee

   
 

   

  

  

esa! betta

hart may not be available 1 dan the ov
antander Bank al 1-888-650-8101 for further details.)

et

We Want to Help .
Take action and gain. peace-of mind and control of your situation, Camplete and retur the Borrower Response
Package to start the process of getting the help you need now.

7-508 A, SOV Solication Upon Request Form rev. 10.17.13 Page 3 0r6 Apri

G1:

Ge
ad

ma
 

1. Why Did | Receive This Package?
You received this package because we have not received one or more of your monthly mortgage payments and want to
help you keep your home if at.all possible. We are sending this information.to you now-30 that we can work with you to

quickly resolve any temporary or long-tenn financial challenge you face to making all of your late mortgage payments.

  

 

2. Where Can 1 Find More Information on Foreclosure Prevention?
Please gee the Avoiding Foreclosure attachment in this package for more information, or you can contact Santander

Bank’s Single Point of Contact Team at 888-656-8101. Additional foreclosuie prevention information is provided by
Santander Bank at Santanderbank.com.

3. Will 1t Cost Money to Get Help?

There should never bea fee from your servicer or qualified counselor to obtain assistance or information about
foreclosure prevention options. However, foreclosure prevention has become a target for scam artists, Be wary of
companies or individuals offering to help you for a fee, and never send amortya ze payment to any company other than
the-one listed on your monthly mortgage statement or one designated to receive yout payments under a state assistance
pregram.

4, Whai Happens Once | Have Sent the Borrower Response Package to You?

We will contact you within three business days of our receipt of your ‘Borrow er Response Package t6 confinn that we
have received your package and will review ita determine whether it is complete. Within five business days of receipt
of your request, we will send you a notice of incompleteness in the event there is any missing information or
documentation that you must still submit. We cannot guarantee that you will receive any (or a particular type of}
assistance.

Within 30 days of receipt of a complete Borrower Response Package, we will let you know which foreclosure
alternatives, if any, are available to you and will inform you of your next steps to accept our offer. However, if you
submit your complete Borrower Response Package less than 37 days prior 1o a scheduled foreclosure sale date, we will
strive lo process your request as quickly as possible, bul you may not receive 'a notice of incompleteness or a decision on
your request prior to sale. Please submit your Borrower Response Package as soon as possible.

 

5. What Happens to My Mortgage While You Are Evaluating My Borrower Response Package?
You remain obligated to make all mortgage payments as they come due, even while we are evaluating the types of
assistance that may be available.

  
 

G. WHI the Foréclosure Process Begin If} De Not Respond to this Letter?
If you have missed four monthiy payments or there is-reason to believe the property is vacant or abandoned, we may
refer your morigage.to foreclosure regardiess of whether you aré being considered for a modification or other typ

foreciosure-alternatives,

of

   

7. What Happens if b Have Watled The ong and iy Property Has Been Referred to an Attorney for
F oreclosure? Should ! Still Contact You?
Yes, the sooner the better!

-608 A, SQV Solication Upon Request Farm rev. 10.17.43 Page 40f6 April 2013
FREQUENTLY ASKED QUESTIONS continued

8. What if. My Property is Scheduled fora foreciosure Sale in the Future?

If you submit 4 complete Botrower Response Package less than 37 calendar days before a scheduled foreclosure sale,
there Js no guarantee we can evaluate you for a foreclosure alternative in time to stop the foreclosure sale. Even if we are
able to approve you for a foreclosure altérnative prior to a sale, a court with jarisdictio n over the foreclosure proceeding
(if any) or. public official charged 'with carrying out the sale may not halt the schéduled sale. ”

9, Will My Property be Sold at a Foreclosure Sale If] Accept a Foreclosure Alternative?
No. The property will not be sold at a foreclosure sale once you accept a foreclosure alternative, such as a forbearance or
repayment plan, and comply with all requirements,

10. Will My Credit Score Be Affected by My Late Payments or Being in Default? .

The delinquency status of your loan will be reported to credit reporting agencies as well as your entry into a Repayment
Plan, Forbearance Plan, Modification Agreement or other workout options in accordance with the requiremen ts of the
Fair Credit Reporting Act and the Consumer Data Industry Association requirements.

11. Will My Credit Score Be Affected if ] Accept a Foreclosure Prevention Option?
While the affect on your credic will depend on vour individual credit, history, credit searing companies g generally would
consider entering into a plan with reduced payments as increasing your credit risk. As a aresull, entering mto a plan with
reduced payierits may adversely affect your credit score, particularly if you are current on your mortgage or otherwise
have a good credit score.

12. Is Foreclosure Prevention Counseling Available?
Yes, HUD-approved counselors are available to provide you with the information and assistance you may need to avold
foreclosure. You can use the search lool at hitp/Avww. hud. cowoffices/hse/sth/hee/fe! or call

all [800

 

"AA (235.

i=) to find a counselor near you.

  

13. }. Have Seen Ads and Flyers from Companies Offering to Help Me Avoid Foreclosure for a Fee. Are These
Companies on the Level? :

Foreclosure prevention has becomeé.2 target for scam artists. We sugges! using the HUD Web site referenced in question
12 to. locate a counselor near you. Also, please refer to the attached document called “Beware of Foreclosure Reseue
Scams” for more information.

sd
wr
©
ou
ye
“i
Co
x
te
o

ication Upon Request Farm rev. 10.17.13 Page S of 6 April 2013

ll

CALI

HT

TAT EET TET
 

   

Sean) artists are stealing millions of dollars from distressed homaaw ‘promising immediate relief trom foreclosure,
or demanding cash for counseling services when HUD-~approved counseling agencies provide the same services for
FREE. you receive an offer, information or adVice-that sotinds too good tobe trite, it probably is. Don't let them take
advantage of yeu, your siteauan, your house or your money, Remember, help is FREE

 
 

    
   

    

Be

Llow to Spot a Scim — beware of a company or person who:
i Asks for a fee in advance to work with your lender to madiky,

refinadce or reinstate your mo
® Gua i :

es they can stop.a Toreclosure or get your loan modified,
¥ your Mortage company and pay them inst
vou hore gm any paperwor)

    

gawe,

   
 
  

    
 
   
 

 

d
lr

  
 

  

PreSkures YOu to sign aver
you don't fully understand
‘iim to offer "zovernment-agproved" or “of¥icial eoverniment” foan modificuciuns,

; 1 mal financial iuformatiog-online or over the phone and vou have not been workina with this
person andor du nat knaw then.

  

1af vou paven't had a chanee to read, and

 

 

         

How to Report'a Scam — do one of the following:

# Go to wavw.preventloanscams.ore and fill owt the Lean Modification Scam Prevention Network's (LMSPN)
cemplaine fon online snd get more infermation on how to fight back. Note: you can alse fll out.this farm and send

io the fax number’e-mail/address (vour choice!) on the back of i

Call 11$88)993-HOPE (4673) and t

know ofa scam,

 

 

  

 

 

ell ihe counselor about your situation and that you believe you got scammed ar

 

WJ
tion
ea
ta

7-508 A. SOV Solication Upen Request Form rey. 10.17.42 Page 6 of G April
 
 
         

=F 3
if you are experiencing a temporary or lang-term hardship and need help, you must complete and submit this form along with other
required documentation to be considered for available solutions. On this page, you must disclose information about {1} you and your
intentions ta either keep or transition out of your home; (2} the property's status; (3) bankruptcy; and (4) your credit counseling agency,

On Page 2, you must disclose information about all of your Income, expenses and assets. Page 2 also Jists the required Income
documentation that you must submit in suppert of your request for assistance. Then on Page 3, you must complete the Hardship
Affidavit in which you disclase the nature of your hardship, The Hardship Affidavit informs you of the required documentation that you
must submit in support of your hardship claim.

NOTICE: In addition, when you sign and date this form, you will make important certifications, representations and agreements,
including certifying that all of the information in this Borrower Assistance Form is accurate and truthful and any identified hardship has
contributed te your submission of this request for mortgage relief. i

REMINDER: The Borrower Response Package you need to return consists of (1) this completed, signed and dated Borrower Assistance
Form; (2) completed and signed IRS Farm 4506T-EZ (45067 for sell-emplayed borrowers or borrowers with rental income}; {3} required
income documentation; and (4) required hardship documentation.

 

 

dan Nurnber \
Laan Numbe (usualiy found on your menthly mortgage stateme at)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Servicer’s Name =e
— ‘ / i — —
i want to: ["] Keap the Property Vacate the Property [7) Sellthe Property [ Undecided =
a
The property is currently: ["] My Primary Residence [7] Second Hone [_] An Investment Property =
The property is currently: ["] Owner Occupied [ Renter Occupied [3 Vacant ==
BORROWER CO-BORROWER =
BORROWER'S NAME CO-BORROWER'S NAME =
SOCIAL SECURITY NUMBER. DATE OF BIRTH SOCIAL SECURITY NUMBER CATE OF BIRTH =a
HOME PHONE NUMBER WITH AREA CODE AOME PHONE NUMBER WITH AREA CODE
CELL OR WORK NUMBER WITH AREA CODE CELL OR WORK NUMBER WITH AREA CODE
MAILING ADDRESS
PROPERTY ADDRESS (IF SAME AS MAILING ADDRESS, JUST WRITE SAME) | EMAIL ADDRESS
is the property fisted for sale? [7 ves 4 No Have you contacted ¢ credit counseling agency for help?
if yes, what was the listing date? (“] Yes [71 Ne
if property hes been listed for sale, have you réceived an offer on the lf yas, complete the counselor contact information below:
property? [|y¥es [] No
e CI U] Counselar's Naine:
Date of offer: Amount of Offer:
/ seamen om Agency's Name:
Agent's Naiite: "
; Counselor's Phone Number: ‘
Agent's Fhone Number: de eo
/ a aa a eae Counselor's Emad Addrass: :
for Sale by Owner? [ves [Ne er
Do you have condaminium or homeowner association (HOA) fees? [Cl Yes [7] No
Total Monthly payment émount: Name and Address fees
are paid ta?
Have you filed for bankruptcy? ["] Yes FP] Ne Af yes? ti Chapter 7 [J] Chapter 13 tj Chapter 12 CL] Chapter 13
ifyes, whats the filing date? Has your bankruptcy been discharged? Mlves [].Ne Bankruptcy case Number:
isany berrewer an active duty service member? fl¥es [No
Has any borrower deen Ceplayec sway irom his/her primary residence of received a Permanent Change of Station arder? 1 Yes Cl Ne
lg any torrower the surviving spouse of a deceased service member who was cn active duty at the time of deaths? 7 Yes i to
} Cod ae
{
Fels

“Fsnhle Mae/Fraddia Mac Form 710 . Page lor4

 
  

   

Monthly Household income

retirement funds}

Monthly Househald Expenses and Debt Household Assets (associated with the
Paymenis property and/or borrower(s} excluding

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross wares First Mortgage Payment Checking Account(s}
Overtime Second Mortgage? ayment Checking Account(s}
Child Support/ Alimony* Homeowner's Insurance Savings / Money Merket
Non-waxable social security/SSOl Property Taxes CDs
Taxable $5 benefits orother monthly Credit Cards/ Instailment Laant{s} {total .
x - ; . : Stock / Bonds
income from annuities or retirement minimum sayment per month}
plans

= i \ iid s Br ny abet cr
Tips, commission, bonus and self: Alimony, child suppert payments Other. Cash on Hand
emplayed incame
Rents Received Cer Lease Paymants Other flea! Esians (estimated value}
Unemployment income HOA/Conde Fees/Property Mainvenance Other
Food Starnps/ Welfare Mortgage Payments on cther properties
Cther Other

~ : Total House Es § Apb
Total (Gross Income} Total Household Expenses and Debt TaUaAgsE
Payments

Any other fiens (mortgage liens, mechanics liens, tax liens, etc.)
LienHolder’s Name Balance and Interest aate Loan Number LienRolder's Phone Number

 

 

 

 

 

 

 

 

 

 
 

 

   

 

‘Required inco

["] De you earn a galary er hourly wage? [| Are you sall-aniployett
Far each botrower whe Is a salaried employee ar paid For.each borrower who receives self-emplayed income, Include a. complete, signed.
by the hour, include paystub(s) reflecting the most individual federal income tax return and, as applicable, the business tax tetu in:
recent 30 days’ earnings and documentation AND either the most recent signed and dated quarterly or year-to-date profit/ioss
reflecting yeer-to-dale earnings, if not reparted on statement that reflects activity far the mast recent three menths; OR copies of
the paystubs (e.g signed ietterar printout fram bank statements for the business sccount fer the last hws months evidencing
employer, continuation of business activity.

 

r] Dio you have any additional sources of income? Provide for each borrower: 88 applicable:
“Other Earned Income” -such as bonuses, commissions, housing allowance, tips, or overtime:
im Reliable third-party documentation describing the emouht afd nature of the income (e.¢., paysiub, employment contract or pantouts
dt documenting tip income).
Social Security, disability or death benefits, pension, public assistance, or adoption assistance:
— Documentation showing the amount and frequency of the benefits, such as letters, exhibits, disability paticy ar bene
— the provider, and

 

tatement from

Cl Dacumentation showing the receipt of payment, such as coptes of the two most recent bank statements showing deposit amounts.
Rental income:

-~ Copy ofthe mast recent filed federal tax return with all schedules, including Schedule E --Supplement Income and Loss. Rental incom e for
L+ qualifying purposes will be 75% éf the grass rent you reported, reduced by the monthly debt service oft the property, if applicable: or

i bank stataments.orcancelled-real checks demonstrating receipt of rent.

Investment income:

["] Cepies of the twe most recent investment statemenis.cr bank statements supporting receipt of this Incame.
Alimony, child support; or separation maintenance payments as qualifying income:*

i
-— of the alimony, child support, orseparation maintenance payitients and the period of time over which the payments will be received, and

Pl Copies of your two niost recent bank statements ar othes third-party documents shawing receipt of payment.

if rental income is not reported cn. Schedule E - Supplemental Income end Loss, :provide a capy of the current lease agreement with either

4 Copy of ‘divorce decree, separation agreement, or other written legal agreement filed with a court, or court decree that sates th the amount

 

 

“Alotice: Alimony, child support, or separate maintenance income need nat be revealed if you do not choose ta have it cansidered far repaying this loan.
j

 

 

Fannie Mae/Freddie Mac Form 720 Page 2 of 4 February

BLS
JAF
 
    
 

    

  
 

 

  

<i

lam requesting review of my current f

inancial situation te determine whether | qualify for temporary or permanent mortgage loan relief |
options. Date Hardship Began is: |

Ibelleve my situation Is: | _Bhort-term (under 6 months}{_| Medium-term (6 - 12 months} |_] Long- term or Permaaent Hardship ( greater than 12 months)

     

 

C1 Unemployment tr] No har dshi ip documentation requir ed
Reduction in income: a hardship that
has caused a decrease in your income
due to circumstances outside your .
control (e:g., elimination of avertime, (1 Ne hardship documentation required
reduction in regular working hours, a
reduction in base pay)

 

 

Increase In Housing Expensesra
_, hardship that has caused an increase in
I your housing expanses due to
circumstances-outside your control

rc
Ld
{
|
i

No hardship dacumentation required

 

Divorce decree signed by the court; OR

OO

Riverce or legal separation; separation Separation agreement signed by the court: OR

cj of borrowers unrelated by marriage, Current credit report evidencing divorce,separation, of
civil unien or similar domestic non-occupying borrower has a different address; OR
partnership under applicable law

ATA

Cl

   

Recorded quitclaim deed evidencing that the non-occupying
borrower or co-borrower has relinquished all rights ta the property

 

Death of a borrower or death of either
f] the primary or secondary wage earner
in the househeld

Death certificate; OR

Pomme
—_
ieee
———
a
Mioaneces
ss
ae

Obituary ér newspaper article reporting the death

 

Proof of monthly insurance benefits or government assistance (if applicable}: OR

cr
tL

VO Oo

La Li Written statement of other documentation verifying disability of Hlnass: OR
Long-term or permanent cisanility; C ‘ ee fying disability or Illness; OR
("TSerious illness of a borrawer/co-. (! Doctor's certificate of illness-of disability; OR
borrower or dependent family member Saat

Medical Bilis

None of the abave shall require providing deta ied medical information

 

; [7] insurance claim; OR
reqetear tursalarimen- e ‘ sie i Pen z
Disaster (natur 8] or man-made} -~ Federal Emergency Management Agency grant or Small Business Administration
[| adversely impacting the property or ud loan; OR
borrower's place of employment

CI

rm
cs
For active-duty servicemembers: Notice ci Permanent Change of Station (PCS) or actual PCS orders.
For Forentp serie transfers/new employment; .

Copy of signed offer letter or notice from employer showing transfer 1¢ a new
employment location: OR

Paystub from new employer; OR

Borrower or employer property located in a federally daciarad disaster ares

 

© {Distant employment transfer/ Relecation o
L] ifnone of these apply, provide written explanation

in adgitien te the above, documentation that reflects the amoun: of any relocation assistance
provided, if applicable (net required tor thesa with PCS ar ders},

  

 

i] Tax return from the previous year (including all schedules) AND
i(_| Proof of business failure supported by one of the following:
["} Bankruptcy filing for the business; OR
__] Business Failure —, Two months recent bank statements for the business account
— ’ evidencing cessation of business ‘activity; OR
--; Most recent signed and dated quarterly or year-to-date profit
‘and foss statement

 

 

Othe ra hardship that is net covered Written explanation describing the details of the hardship and relevant
C ebove documentation

Fannie Mae/Freddie Mac Form 7 740 Page 2.ct4

CI

 

 

 

   

ebruary 2G
 

Borrower /Co-Borrower Rekhowledgement and Apreament

i certify, acknowledge, and agree to the following:.

1, Allof ithe information in this Borrower Assistance Form i truthfu! and the hardship that! have identified contributed te my
need for mortgage relief.

2, The accuracy of my statements may be reviewed by the servicer, owner o¢ guarantor of my mortgage, their agent(s), or an
authorized third party™, and Lm ray be required to provide additional supparting documentation. | will prnvide all
documents and will respond timely to all servicer, or authorized third party*, communications.

3, Knowingly submitting false information may violate Federal and other applicable law.

4, If | have Intentionally defaulted or my existing mortgage, engaged in fraud or misrepresented any fact(s} in connection with
this request for tnortgage relief or if | do not provide all required documentation, the servicer may cancel any mortgage relief
granted and may pursue foreclosure on my home and/or pursue any available legal remedies.

5. Theservicer is not obligated to offer me assistance based solely on the representations in this document or other
documentation submitted in connection with my request.

6. |may be eligible fora trial period plan, repayment plan, or forbearance plan. if | am eligible for one of these plans, | agree

that:

a. Allthe terms of this Acknowledgment and Agreement are incorporated into such plan by reference as if set forth in
such plan tn full.

od, My Tirst timely payment untier the plan will serve as acceptance of the terms set forth in the notice of the plan sent
by the servicer.

c. The servicer's acceptance of any payments under the plan will not be a waiver of any acceleration of my loan or
foreclosure action that has occurred and will not cure my default unless such payments are sufficient to completely
cure my entire default under my loan.

d. Payments due under a trial period plan fora modification will contain escraw amounts. If was nat previously
required to pay escrow amounts, and my trial period plan.contains escrow amounis, | agree to the establishment of
an escrow account and agree that any prior waiver is revoked. Payments due undera repayment plan or forbearance
plan may or may not contain escrow amounts. If | was not previously required ta pay escrow amounts and my
repayment plan or forbearance plan contains escrow amounts, | agree to the establishment of an escraw account
and agree that any prior escrow waiver is revoked.

A condemnation notice has not been issued for the praperty.
The servicer or authorized third party* wili obtain a current credit report on all borrowers obligated on the Note
The servicer or authorized third party* will collect and record personal information that f submit in this Borrower Response
eee and during the evaluation process. This personal information may include, but is not limited to: {aj my name,
ddress, telephone number, (b} my Socia! Security number, (c) my credit score, {a} my income, and (e) my payment histor ¥
ond information about my account balances and activity, | understand and consent to the servicer or authorized third party*,
as ee as any investor or guarantor (such as Fannie Mae or Freddie Mac}, disclosing my personal information and the terms
any relief or foreclosure alternative that | receive to the following:

a. Any investor, insurer, guaranior, or servicer thet owns, insures, guarantees, or services ry first fen ar subordinate
lien (if applicable) mortgage loan(s) or any companies that perform support Services to them; and

b, The U.S: Department of Treasury, Fannie Mae and Freddie Mac, in conjunction with their responsibilities under the
Making Home Affordable program, or any companies that perfarm support services to them,

10, | consent te being contacted concerning this request for mortgage assistance at any telephone number, includi: 1g mobile
telephone number, or email address | have provided to the lender/gervicer/ ar authorized third party*. By checking this bei, |
also consent to being contacted by [“] text messaging.

requésfed

O00

 

Borrower Signature Date Co-Borrower Signature Date

*An authorized third party may include, but is not limited to, a counseling agency, Housing Finance Agency {HFA} or other sirnilar
entity that is assisting re t1 obtaining a foreclosure prevention alternative.

Fannie Mae/Freddie Mac Form 726 Page 4 of 4

7s

FeQruary 2032
 

| Santander Bank, NLA.
Non-Borrower Occupancy and Income Certification Form

I _ occupy the home at

 

and request my income be included in the
review for a modification on the loan secured by the property address above. | understand

 

that my income may not be used in support of more than one modification under the
Santander Home Loan Modification Program (SHLMP}, even if my

principal residence changes or has.changed, By signing this document, | certify that my
incame has not Been included in a SHLMP application of review within the past five (53
years on any other property except the property address above.

By signing this document, | also direct Santander Bank, N.A. to obtain copies of my credit

report for the purpose of verifying my occupancy in the residence listed above.

This consent for @ credit bureau report shail expire upon completion of the
modification review.

| request and consent for my monthly income in the amount of $

 

to be included in the review for a modification.

Name:

 

Date of Birth:

 

Social Security No.:

 

Loan Number

 

 

 

Signature Date

©. Non Scrreseer Gecupericy and income Certiication Form SHLAIP rey, 10.17.42

Very

DEAE MET TNT ET
         

Mortae
2nd morte
ate 7

ment io Saniancer Bank, WA.
age or other property payment

€or Die ment

Sc
StL
Personal jaens (ror banks, tra eC or et
Medica deni &
P WOtlon ¢
Child-su
Almony
Day-caré
Auto loan / lease oayrnents
2ne/ard auta loan / lease
insurance
3as/ mainten:

Food /

AMES

Pet
Lun
Entertainment

Detrie }

oad, vet bills
i a working ad

TOP $c

ive
; ults}

For seasonal utility bills

   
    

4 lhecurdte caroline a

i$ af 8 accura

s sheet may del ay yi

    

   
 

(such as electric and heating) that are not on a budget plan, add the lowest and highest

together, then divide by two. Use the resulting figure as your monthly average,

 

| agree that ihe information provided

above js @ true and accurate

20 de

 

account
ermine my eligibility

 

Borrower's Signature arid Date

ie

@ Sheet rey. 10.1

#3

 

  
 

monthly expenses.

) for a loan workout.

 

bil of the year

iS infor Maton rms

 

y be u

 

Co-Borrower's“

Signaiure and D

yer
a

Pa
Te

 
Foren A506-7 Request for Transeript of Tax Return |

(Rav, January 2012} . . 5 OMB Na. 1845-1672
Qepariment of he: Treasuiy ® Request may be rejected if the form is incomplete or illegibie.

Internal Revenue Sarvics

 

 

    

Tip. Use Form 4508-T ¢ to orders banperler or return inforn flee of charge, See the produc
our automated salf- -halp service tools, F visit us at IRS.gov anc click or: "Order a Transcript" or &
Form 4506, Request for Copy of Tax eturti. There Is 8 fea to gel.a copy y of your return,

 
 

 

 

  

 

 

te Name shown on tax returo. Ha joint return, enter the name th First social security number an tax relum, individual taxpayer identification
shown first. number, or employer identification number (see instructions)
2a fa joint retum, enter spouse's nama shown on tax return. 26 Second social security number or individual tax payer
identification number if joint tax return

 

 

3 Current name, adcress (including apt., room, or suite no.), city, state, and ZIP code (see Instnichons|

 

4 Previous address shown on the fast return filed if differant from line 8 (see instructions)

 

an

IF the transcript or tax Anions is to be maitect te 4 third party (such 2s a mortgage company), enter ihe third party's narne, acdress,
and telephone numbe:

  

Caution. if the tax transcript is being mailed to a third party, ensure that you have filed In. tines 6 through 9 before signing. Sign and date the form once
you he ve fled in these lines. Completing these steos helps fo protect your privacy, Gnee the (9S discloses your IRS transcript fo the third party listed
on fine 5, the IRS has no control over what the third party dows with the information, If you would like to Hawt the third party's authority to disclose your
vanscrict information, you can specify this linvtation in yvaur written agreement with the third pari,

 

 

 

 

 

6 = Transcript requested. Enter the tax form numiber here (1040, 1068, 1420, etc.) and check 7
number per request.

 

     

appropriate box below. Enter only one tax form

   

 

   
 

 

@ Return Transcript, which includes most of t
changes macie to the
Form 1065, Form 1129, Form 17204, Form 1120

and returns processed during the prior 3 proces

 

ine items cf a tax return as filed with the 1AS..A tax return transcript does not eles
account after the return is GrOpresnG, Transcripts are onk agen for the fallowing retu Form 1040
H, Form 1120L, ane Forms 142 . |
ng years. Most requests will be pro

  

   

    
 

    

  
 

b Account Transcript, which contains information on the oe :
assessments, and adjustments made by you or the IRS after th
and esiirnaied iax paymenis. Account transcripts are available an me

sius ol the accqunl, such as paymenis made on the account, panaliy
am was filed. Return information fs limited to ilems st $ iby
returns, Mos! requests will be orocessed within 20 calendar days Ej

   

     

  

c Record of Account, which provides the most detailed informacion as it is s combination of ihe Retum Transcript ancl the Account

  

    
   
   
 
  
   

 
 

       
     

 

    

  
 
 

        
    
  

 

Transcript. Availahle for current year arid 3 prior tax years. Most requests will be processed within 30 calendar Gays. 2. 2 2, EG
7 Verification of ae which is preof from the !RS that you did ne in a retum for the year. Current year reguests are only available
after dune 15th. There are no availability restrictions on prior year requests, Most 1 recuests Will be pro 2 Cr]
& Form W-2, Form jobs series, Form 1096 series, or Form. 8498 series transcript. The
inese | informa returns. Stale or rie scl infos tr iis ot include }
onmation for
fon at 1-800-772-1213. h within dB-clevs
Caution. ff you feed & copy ef Forn W-2 er re orm 1088, you should first contact fhe pave get-a.cany af the Form W-2 or For 1099 filed
with your return, you must use Farr. 4806 end request a copy of your reture, whieh inctur

 

 

5 Year cr period requested. Enter the énding date af i
years or periods. you must attach another Form 4506-1.
éach quarier or tax period separately.

 

 

 

 

    

Check this box if you have notified the IRS or the IRS has notified you that one of the yes
involved iderilty thefi on your federal tax return .

form unless all eppicaole jines have baen completed.

You sre requesting a trarecript

 
 

Caution, Do not signt

 
 

ani either the taxpayer wnose name is shown on ling is or 2a,-or a person. aut
8 a joint return, elther husband or Wie musi-sign. {i aes by & OOF eos off

Signature of taxpayer(s}. |
informatio
matters par
behalf of ihe taxpi

declare th:

        
 

      
          

ayer. Nolte, For trenscrints being seni to a third party, this form ‘les he | recel ved wiihin 120 days of the Sen. iat.

1
Phone number of taxpayer on fine
1é oF 2a

Signature (see jnsiructions) Date
Sign }
Here Title (fling 1a above is a Gerperalion, parinersitip, estate, or trust)

 

 

b Spouse's signature Baie

 

For Privacy Act and Paperwork Aecluction Act Notice, see page 2. ~ Gal. ho, E76675 Fern 4506-7 tes. t2073)

 

 
 

Form 4506-7 (Rev. 71-2012)

in
ct

   

on referances are to the
Code unless othenvise noted,

What's New

The IRS has crasied a page on IRS.gov for

information about Form 48C6-T at

ane ifs. goviiorm#506, Infermation abut:
2 Form 4506-7

Gace leg Sigtion enacted afler we released it)

will De. posted. on tna! page,

niernal Revenue

 

ny

 
   
 

Genera! Instructions

CAUTION. Do noi sign this fonn untess all
applicabie fines have ‘been completed,

Purpose af form. Use Form 4506-T to request
tax return into ormation, You ¢an also designate
fon line 5) a party to-recgive the information,
Taxpayers using 2 tax year ; beginning in one
calendar year and ending iA the following year
(fiscal tax year must file Form 4508-7 to request
@ return transcript.
Note. jf you are unsure of which type of ¢ frasorip
you a, feques| st the Record of Accolint, 45.1
nrovides thé most détailed information.
= Form 4506, Request for Copy of
fn, to request Copies of tax returns,
Where to file, Mail or fax Form 4596-T to
the address below for the state you lived in,
e@ stale your business was in, when that
retum was filed, There are-two, addr ress charts:
ane for individiial trangcrivts (Form: 1040 series
and Ferm W-2} and one for af other transcripis.
If you are requesting more than one transcript
or other product and the charl below shows twa
cifferent addresses, send your request io ihe
address based on the adress of your most
recent return.
Automated etoosetie Fequest. You can quickly
reg i venscripts by using our automated
seli-heip service tools. Please visit us at IRS.gev
and click on “Order a Transeri call
1-600-508-8848,
Chart for individual transcripts
(Form 1040 series and Form W-2
and Form 1089}
Hf you filed an

individual return
and lived in:

 

 

  

 

 
 

 

   

    

 

 

 

  

 

  
 

Mall or fax to the
“Internal Revenue
Service” at:

 

  

\
fthe

a Islands,

   
 

 

  
 

  

55858

oo CA

 

 

Conriecticul; Dele.
istrict al Columcia,

      

 

Isiand, Saulk Carolina,
Yentiont, Virginia, West S1G-DSEE 1S
Virginia

  

Chart for all other transcripts
If you lived in

or your business
was In:

Mail or fax to the
“Internal Revenue
Service” at:

 

Alabama, Alaska,

     

jawail, idahe,
=

 

 

Mississippi,
Missoun, Montana, IANS Team
Nebraska, Nevada, P.c. Box 9941

New Mexica,
North Dakota,
Oldahoma, Or wagon,
South Dakota, Texes,
Utah, Washington,
Wyoming, a foreign
‘country, or A.P.O, or
FPO, address
Genne
Dela

Mail Stop 67354
Ogden, UT a4203

 

  

 

  

 

801-620-6922

 

   
  

, Gaargia,

 

illinois, Indieria,
Kentucky, Maine,
‘Maryland,
M

nuséts,
ia Now
its, New PC,
, Hew York,

 
   
  
 
 
 

RAIVE Team
30x 145509

 

Ohic, Pennsylvania,

Rhode Island, South
Carclina, Tennessee,
ont, Virginia,

 

Line 1b. Enter your employer ider

   
   
 

 

number {Ei} if your request relates ta
bus! eturn, ibe ween en f

yonum
identification
urt, For example, IF you
1540 that includes Schedule
164), enier your SSN,
Line 3, Enler your curre
P,Q. box, indiude itor

  
   

fiber tT i

 
       

nt

         
 

address. IF you use a

Line 4, Enter the adi

  

aoe by ie taxp
Ensure tha it all applicable ling
before

 

6 completed

 

Page @

Jadivicuais. Transcapt S Of jointly fied tax
returns mes be furnisape te ether spouse. Only
2 3i v¢ IS required, Sign Form 4806
ae = your fame appeared on the ongina!
2 name, also sign your

 

      

 

re name.

Corporations, Generaity, Form 4S06-T can ba
signed by: {1} an, oe having legal authority ta
bind the corpor (e) any Parr a ed
by tha boa ra of

     
   

   
 
 

 

uest by any principal offic anid attasted
-by the secretary or other eel
Pat iperships. Generally, F

to

14506-T can be
a member. of the
ny Bart ¢ ot she tax period

  
  

 

parinership dur ing a
requested on line 9.

All others, See. ag ae 163
ha ee insolveni, i

     

 

 

lane tary a
an estaic.

tal to wet for

 

Privac “y Act and Paperwork Reduction Act.
Notice. We ask for the information ar thi
ic establish your right to gain access tot
ted fax information une
2 Code, Wa need thi
eases iden n and respond
1 your requesi. You are not vec § to roquest
any transcript: if you do rec
sections 6103 an

  
 
  
 
 
 
    
   
   
 
 
   

 

mation te

 

 

 

  
 
  

  

   
   

 
   

 

   

require you te pro information, including
your SSN of EIN, IF de net Bae ha
nome tion, Wi ess your
uast. Fro Gee,
ay sublect, your io per
“Te uses of this | tinclude giving
it to the De! ten ci Jug tice for °
criminal ll on, mand citigs, stat

   

S. common

  
   

= iime needed to compl
4506-T will vay depend ncividual
CiGUMstances. estimated ayerage tim
Learning about the law or-the form, 12min,
Preparing the form, 12 mir; and Copying,
assembling, and sending the form to the IAS.
20 min,

d file Form

 

    

 

 

AP

 

aBry: 6 hear from you, You can writs to!
Internal Revenue Service
Tak Products Cosidir:

 

   
 

Santander Bank NLA
IMPORTANT NOTIC

if your loan is currently a non-escrow account (you pay your taxes and insurance premiums
directly to the taxing authority and insurance company and they are not paid through your
current mortgage payment}, we also require the follawing documentation:

1. A current copy of the your homeowner's insurance declaration page,

2. A copy of your most current property tax bill and receipt af payment.

  

 

Wout loan is a subordinate lien mortgage, we dlso. require the following documentation:
rilemiged payont statement from any superior lien holders,
A — Pof your most recent prope oY ier stélernernis,
_A.copy of your most recent homeowner's insurence policy billing statement, and
Slaned authorization to speak to he suserior tien halder,

fs kad Phd

tyou are requesting @ Short Sale, we also require the following documentation:

  
  
    
  

      
    
 
  
 

 

 

1, Acopy ofthe comp! ated es d HUD-* form hi all transactions of lhe sak
2. Acapy of the signed Property Sales Agreement,

3. A copy of the active Multiple Listiag Service (“MLS*) hi:

4, Signed authorization to spea nur real estate profe ,

5, Coples of vo mosi recent ¢ is of any asset accounts thal provid

 
  
  
 

 

interest or dividands, su ch as investrnent accounts, 407 (k
Relirement Accounts (IRAs}, CDs, money ee . stocks, bonds, trusts, er annuities, showing all

  

fora minimum af 6G consecutive days. | sedt-employ eg, we require the same information for 12

consecutive days,

&. Copy of most recent year comple
require the | jast 2 ye

   

deral tax return with W-2's and aif sche
rs returns, W-2's and schedules and

j the HOA or Condo Bylaws ag wall as a printed st
ceiailed breakdown Of all HOA or Condo fees.

       

tf you are requesting a Deed in Lieu, we also require the following ae
Proof | that your oe ty lee en bts for se ae at fair marke i value for a minimum of SG days,

  

     
 
   
  

   

Orr

wi boo

  
 

ved Aare pi
SG, WE fe

-

If your property is located in or determined to be in a Special Flood Hazard Area (SFHA) as

identified by the Federal Emergency Management Agency (FEMA), we also require the

followings Speen Rt
1. ne

 
    

ent} flotd elas & cover Qe V itt
your lean, Tris d

 
 

being Seenleee!

if your property is located in the state of Massachusetts, we require the following
documentation:

1. Copies of utility bills showing homeowner name and property address.
If you have any questions regarding these items, please contact our Single Point of Contact

Team at 1-888-656-8101.

F. Important Notice rey, 10,7 7.45 Lord

ET

 

EME
Home Affordable Modification Program
Government Monitoring Data Form

Information for Government Monitoring Purpases

The following informaiion is requested by the federal government in order lo monitor compliance
with federal statutes that prohibit discrimination in housing. You are not required te furnish this
information, but are encouraged to do so. The law provides that s lender or servicer may
not discriminate either on the basis of this information, or on whether you choose ta
furnish it. if you furnish the information, please provide beth athnicity and race, 2 Fe race, you
may check more than one designation. lf you co not furnish et thnicity, race, or sex, the lender or
servicer is required to note the information.on the basis of visual observation.or s -sumame if yeu
have made this request for a loan modification in persen. If you de noi wish to furnish the
information, please check the box baiow,

 

 

 

 

 

  
 

 

Cc] 1 da not wish fo furnish this information [_! [66 net wish ta furnish this information
Ethnicity: F] Hispanic or Latino — Ethnjeity: [] Hispanic or Latin
Ec] Not Hispanic er Latins Et Noi Hispanic or Latino
Race: [] American Indian or Alaska Native Rate: [| American Indian ar Alaske Native
E) Asian [] Asian
[-] Black or African American [-] Black er African Americans
[] Native Hawailan or Other Pacific Islander L] Native Hawaiian er Other Pacific Islander
LC] White La White
Sex: Cl] Female Sex: Fl] Female
Cy Male EJ Mele

 

 

 

  

 

 

BI

Name/Address cf inignviewer's
‘Employer
This request was laken By: Servicerinierviewars Manin {pial OF
type) & 1D Nuniber
(i) Face-to-face interview

 

wan

 

Servicerfinierviewers Signaiure

 

Sevicenintemiewers Phone
Number(include area code}

 

 

Loan Number:

Senicevinterviewers Fax

ee . Servicerinie:viewer's amiail address
Numberfinciude area code) ervicerint a address

 

 

 

 

Fannie Mae/Frecdie Mac Form 710A Page cid Tuite

ran

ML

ft
bed
pee
 

instructions

 

HAMP Government Monitoring Data Form
A servicer uses this form te obtain information trom HAMP-eligible borrowers, This form: is an addendum io the Uniform Berrower Assistance Ferry (Form
710).

Copies
Original oaly,

Printing Instructions
This form must bé printed on leiler size paper, using portrait format,

instructions
As required in Section 609,03.02 of the Servicing Guide, servicers must request Government Montaring Data for HAMP-sligible borrowers. Accordingly,
servicers must provide the HAMP Government Monitoring Data Form with the Borrower Solicitation Package for HAMP-eligible borrowers,

 

 

instructions Page
Servicemembers Civil Relief U.S. Department of Housing OMB Approval 2502-0524
Act Notice Disclosure in 3 and Urban Development ; Exp AUD 4

aeting at “Housing

Legal Rights and Py ‘otections Under the SCR A

= s

   

cemembury on’ ‘active etait or™ ‘active sevice OF a Spouse ore pen jerivertné Sh a servicemember may be entitled t
ena al proiections and debtre Chef puirspant to the Servicemembers Civil Relief Act (50 USC App. § gs sul S97}

“Whe Mav Be Entitled to Legal Protectians Under the SCR, A?

a, ©

_ declared by the President and suppomed by Federal funds.

Regular menhers of the US. Arme ed Forces (Army, Nay. “Air Force, Mae G ‘OOS, and Coast
Cruard), ae EG 2s

. Reserve and National Guard personne lwho have hee eh achvatec ‘arid are.on Peder) active duty,

National Guard Soe under a call GF oFder Lo distive. duty for more than 30 consecutive days under
section 302(0) of title 32, United States Code, for PUPpOSses OF responding to a national cimergency

 

 

 

b Seivice-and the National

 

Active Service members of lhe cammissioned campy ofthe

Oceame and Atmospheric A ee

 
  

Certain United States citizens

a nave wih Which tbe e Uni ed
S s allied | in the prases reseraray ol a war or maliaaey 4 action. ;

Wh: if Legs ol Br oteetions Are Serv vicemembers En titled To Under the SCR a?

How Does A Servigemember or Dep eu dent Request Retief Ung er Li:

“year aller the gery Viceivenih
the debt. Tn addition, the sale,

: The $

Jn order 18 red
lust provide a wrhten reque

 

“ persan by

 

The SCRA siates that a debt incurred by a servicememiber, ar servicemembers and spouse joinlly. prigr ta
entering military service shall not béar interest aha rite above 6% dunng the period of military service and one
year therealter, fn the case of'an obligation ar linbiey consisting ofa mortgsve, trust deed. or other security in the nance

ofa.mortgage. or during the period of miliary service sein ihe e ion or Liability,

 

 

 

 
  

52 OF any other ob:

 

The SCRA states that ina legal action to enforee a debe Against real estate that is filed: during, or within one

uli Mary Service, a court may slop the proceedings for 4 period of time, ora adjust
eer boi c, OF stizure af real estate shall noe be valid if ft oceurs during, or-
Within Gne year after the servicemember’s § mibtary service unless the ered Har hag inca avahd court order
approving the sale, - foreclosure, of seizure of the real estate, es ey

 

  

 

  
    

SCRA coniains niainy other prover [Gong besides those applicable to o heme loa OLS.

me
{2
ey
ae
chet
a
we

 
  
 
  
  

tander Bank, N.A., Special

 

oFher: is no requirement un rder o SCRA, ‘he wever, for a Bi cneute lo provi de a writ

    
   

     

orders 16 the lender in con nechoan with 2 a foreclosure or othe!

  
 

 

ola servicemember’ S Miilory
action a si real estate. nider these umnstin. ces, lenders should inguire about the ‘hii
searching the Department of Defénse’s Defense Manpower Data Center's website, ¢ I
ecmember, and examining their files for indicia of military service, Although there is no requirement for

ervieemeimbess Alert the lender at their aillitae y status} in these situ 2atidi ai, H sul! is a good ides for the
St ivi EADRAIDER: to do. 80. * Steg? : : we !

   
  

     

 

 

    
   
 

 

 

   

 

How Does a Ser ¥ icemember ar 1 Dependent Obéain Infarmation About the SCR. AY

 

ae ned Forces i 18 ayaulab ie at but

Servicenie smbers a std dependents with ¢ questions abcul the SER A sl should eomact theirunit’ ‘sJudue Advocate, ar
their instalation’ s Leyal Assisinnee Officer, A military lee CEO Mice locator for all branches ¢ fthe

   
 

     
 
 
 
 

  
 
 

 

i prete ection Gale

     

S are provided on the 4

 
